DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

Applicant’s amendment to claim 5 has changed the interpretation of the claim and no longer invokes 35 USC 112(f). However, claim 1 continues to invoke 35 USC 112(f). Although the applicant has pointed to sufficient structure in the specification related to the “first reading section” and the “second reading section”, it is not enough to merely have the structure recited in the specification to avoid invoking 35 USC 112(f). The claim language alone is responsible for invoking or not invoking 35 USC 112(f). If the applicant does not wish for the claims to invoke 35 USC 112(f) the Examiner suggest amending the claim to either specify the reading sections as sensors, per the specification, or amend the claim to avoid means plus function language.

Claim Rejections - 35 USC § 112

Applicant’s arguments regarding the sufficient structure of the “first reading section” and the “second reading section”, as mentioned above, has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive. 
The applicant asserts Watanabe (US 2011/0075227) fails to teach, suggest, or reasonably disclose "a second controller configured to control the second reading section in accordance with an instruction issued by the first controller, operation of the second controller being controlled by the first controller" because control of the conveying section (100) appears to be performed by each of the first scanning control circuit (250) and the second scanning control circuit (260) based upon the number of lines being processed by the image processing circuit (290) and whether or not a time delay is needed to allows image processing. The Examiner respectfully disagrees as the combination of Watanabe and Naoi (US 5,689,347) does disclose the above mentioned features. Particularly, Watanabe discloses if the number of lines indicated by counter 291 exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveyance section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document (paras 37-38). When scanning control circuit 250 stops the conveyance and scanning processes from being performed the second CIS 230 also stops the scanning of the other side of the original document. Thus the first scanning control circuit 250 controls the second scanning control circuit 260 by stopping the second CIS 230 from scanning the original document. The first scanning control circuit 250 may also slow the conveyance section 100 instead of completely stopping it and the same process would be performed to the second CIS 230 as the first CIS 210 based on the first scanning control circuit 250, thus first scanning control circuit 250 controls second scanning control circuit 260 (paras 39-40). Naoi discloses a delay between reading the first side of a document and a second side of the document exists to aid in memory utilization (col 4 line 33-col 5 line 44). Therefore, the combination of Watanabe and Naoi are deemed to disclose a second controller configured to control the second reading section in accordance with an instruction issued by the first controller, operation of the second controller being controlled by the first controller. Before the effective filing date of the claimed invention, it would have been 1 and 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (US 2011/0075227) in view of Naoi (US 5,689,347).
Regarding claims 1 and 6, Watanabe discloses an image reading method which simultaneously reads both sides of a document and an image reading apparatus which simultaneously reads both sides of a document, the image reading apparatus comprising: 
a first reading section configured to read a first plane of the document in a unit of line (see Fig. 3 and paras 19 and 22-23, first CIS 210 scans a rear surface of a document); 
a second reading section configured to read a second plane which is a back side of the first plane of the document in a unit of line (see Fig. 3 and paras 19 and 25-26, second CIS 230 scans a rear surface of a document); 
a first controller configured to control the first reading section (see Fig. 3 and paras 19 and 22-25, first scanning control circuit 250 controls CIS 210); and 
a second controller configured to control the second reading section in accordance with an instruction issued by the first controller, operation of the second controller being controlled by the first controller (see Fig. 3 and paras 19 and 22, 26-28, and 37-40, first scanning control circuit 260 controls CIS 230, if the number of lines indicated by counter 291 exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveyance section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document, when scanning control circuit 250 stops the conveyance and scanning processes from being performed the second CIS 230 also stops the scanning of the other side of the original document, thus the first scanning control circuit 250 controls the second scanning control circuit 260 by stopping the second CIS 230 from scanning the original document, the first scanning control circuit 250 may also slow the conveyance section 100 instead of completely stopping it and the same process would be performed to the second CIS 230 as the first CIS 210 based on the first scanning control circuit 250, thus first scanning control circuit 250 controls second scanning control circuit 260), 
wherein when determining stop of reading of the document, the first controller stops the reading performed by the first reading section after causing the first reading section to read a last line before the reading performed by the first reading section is stopped (see paras 36-40, it takes a predetermined length of time (scan-and-write period of time) by the first scanning control circuit 250 and the second scanning control circuit 260 to perform the scan-and-writing process to generate and write the predetermined number of lines' worth of scanned data, if the number of lines indicated by the first counter 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c), and 
the second controller stops reading performed by the 45second reading section after causing the second reading section to read one line in response to the reading stop instruction (see paras 36-40 and 52, the same process, as described above in relating to the first counter 291a, is used by the second counter 291c, and this also applies to the completion of scanning of the document).
Watanabe does not disclose expressly transmits a reading stop instruction to the second controller earlier than a timing when the first reading section reads the last line by a time difference corresponding to a delay generated in communication between the first and second controllers.
Naoi discloses wherein when determining stop of reading of the document, the first controller stops the reading performed by the first reading section after causing the first reading section to read a last line before the reading performed by the first reading section is stopped and transmits a reading stop instruction to the second controller earlier than a timing when the first reading section reads the last line by a time difference corresponding to a delay generated in communication between the first and second controllers (see col 4 line 33-col 5 line 44, a delay between reading the first side or a second side of the document exists to aid in memory utilization).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the time difference delay, as describe by Naoi, with the system of Watanabe.
The suggestion/motivation for doing so would have been to allow high speed image capture without the need for increased memory capacity (col 3 lines 13-16 of Naoi).
Therefore, it would have been obvious to combine Naoi with Watanabe to obtain the invention as specified in claims 1 and 6.

Regarding claim 5, Watanabe further discloses the image reading apparatus comprising: 
a first storage configured to store data read by the first reading section (see Fig. 3, first memory 270); 
275); and 
a transport section configured to transport the document (see paras 16 and 18, conveying section 100), 
wherein when at least one of the first and second storages is in a nearly-full state in which a free space is equal to or smaller than a predetermined amount, the first controller causes the transport section to stop transport of the document and determines that reading of the document is stopped after the transfer of the document is stopped (see paras 36-40, it takes a predetermined length of time (scan-and-write period of time) by the first scanning control circuit 250 and the second scanning control circuit 260 to perform the scan-and-writing process to generate and write the predetermined number of lines' worth of scanned data, if the number of lines indicated by the first counter 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c).

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe and Naoi as applied to claim 1 above, and further in view of Kusunoki (US 2011/0267662).
Regarding claim 2, Watanabe discloses wherein the second controller causes the second reading section to repeatedly read the first line data, the second line data, and the third line data in this order from the second plane so as to repeatedly obtain a set of image data 
Watanabe and Naoi do not disclose expressly wherein the first controller causes the first reading section to repeatedly read, from the first plane, first line data which is image data in a unit of line of a first color selected from among red, green, and blue, second line data which is image data in a unit of line of a second color selected from among red, green, and blue, and third line data which is image data in a unit of line of a third color selected from among red, green, and blue in this order, so as to repeatedly obtain a set of image data including the first line data, the second line data, and the third line data.
Kusunoki discloses wherein the first controller causes the first reading section to repeatedly read, from the first plane, first line data which is image data in a unit of line of a first color selected from among red, green, and blue, second line data which is image data in a unit of line of a second color selected from among red, green, and blue, and third line data which is image data in a unit of line of a third color selected from among red, green, and blue in this order, so as to repeatedly obtain a set of image data including the first line data, the second line data, and the third line data (see Figs. 2 and 7 and paras 18-19, 23, and 25, a document is read on a line-by-line basis and on a RGB color basis).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the RGB color line scanning technique, as describe by Kusunoki, with the system of Watanabe and Naoi.
The suggestion/motivation for doing so would have been to allow high speed image capture without the need for increased memory capacity (col 3 lines 13-16 of Naoi).
Therefore, it would have been obvious to combine Kusunoki with Watanabe and Naoi to obtain the invention as specified in claims 2.

3, Watanabe further discloses wherein when a timing when reading of the document is stopped coincides with a timing when the first reading section reads the first line data or the second line data, the first controller causes the first reading section to read the third line data included in the set including the first line data or the second line data in which the timing when the reading of the document is stopped coincides with the timing when the first reading section performs reading as a last line before the reading performed by the first reading section is stopped (see paras 22-28, 36-40, and 52, it takes a predetermined length of time (scan-and-write period of time) by the first scanning control circuit 250 and the second scanning control circuit 260 to perform the scan-and-writing process to generate and write the predetermined number of lines' worth of scanned data, if the number of lines indicated by the first counter 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c).  
Regarding claim 4, Watanabe further discloses wherein when a timing when reading of the document is stopped coincides with a timing when the first reading section reads third line data, the first controller causes the first reading section to read third line data included in a set after the set including the third line data in which the timing when the reading of the document is stopped coincides with the timing when the first reading section performs reading as a last one line before the reading performed by the first reading section is stopped (see it takes a predetermined length of time (scan-and-write period of time) by the first scanning control circuit 250 and the second scanning control circuit 260 to perform the scan-and-writing process to 291a exceeds a predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to stop conveying the original document so that the first CIS 210 temporarily stops scanning an image of the original document and after processes executed by the image processing circuit 290 have progressed and the number of lines indicated by the first counter 291a has fallen below the predetermined threshold, the first scanning control circuit 250 controls the conveying section 100 to restart conveying the original document and controls the first CIS 210 to restart scanning the image of the original document, the same process is used by the second counter 291c).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677